DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Applicant’s response filed June 6, 2018 to the Non-Final rejections submitted March 8, 2018. 
3. Please note claims 1-30 are pending and claims 1, 11 and 21 are independent.

Information Disclosure Statement
4. The information disclosure statements filed September 24, 2019 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been signed as attached.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.1.1. In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.1.2. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.1.3. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.1.4. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.2. Claims 31-36 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Khusial et al.: “CACHING OF WEB SERVICE REQUESTS”, (U.S. Patent Application Publication U.S. 20070174420 A1, filed January 24, 2006 and published July 26, 2007, hereafter “Khusial”), in view of 
TENGLI et al.: “APPROACHES FOR THE UNSUPERVISED CREATION OF STRUCTURAL TEMPLATES FOR ELECTRONIC DOCUMENTS”, (U.S. Patent Application Publication U.S. 20090006614 A1, filed December 30, 2008 and published July 1, 2010, hereafter “TENGLI”).

As per claim 31, Khusial teaches a method comprising: 
web service application data (See [0095], the web service runtime receives a web service request from a requester); and 
receiving, by the computing device via the electronic communications network, a data document comprising information to determine the value portion of each name-value pair of a plurality of name-value pairs identifying the web service application data (See [0098]-[0100], the web service controller calls a web service to legacy application mapping component to map the web service request to a legacy application programming interface to generate a call to execute the legacy application, and the mapping component converts the XML request into a set of name-value-pairs. This first set of name-value-pairs is utilized by the legacy application programming interface to execute the legacy application. As a result of execution of the legacy application associated with the legacy application programming interface, a second set of name-value-pairs is generated. The first and second sets of name-value-pairs are passed to the response building engine. The response building engine uses the name-value-pairs as parameters to generate the response to the XML request);
the data document further comprising a correlation value (See [0099], the Code 610 is utilized by the mapping component to determine which web service legacy application programming interface to call to execute the legacy application. Line of code 620 specifies a constant called "viewTaskName" which will be defined during mapping. 
However, Khusial does not explicitly teach the correlation value is “to be used in identifying a template document to be used with the data document to generate an original document for use by the web service client application”.
On the other hand, TENGLI teaches correlation value is to be used in identifying a template document to be used with the data document to generate an original document for use by the web service client application (See [0145] and [0258], an initial template 702 prior to matching with a DOM 704 and generalized template 706 as a result of the comparison, in accordance with an embodiment, and a specified level of correlation should exist between portions of a tree representation for documents in a particular cluster of documents for a new template to be generated for the particular cluster. Here the DOM is interpreted the template document being used with a data document, the initial template, to generate the generalized template, the original document)).
It would have been obvious for an ordinary skilled in the computer art before the effective filing date of the instant application to combine the teaching of TENGLI with Khusial reference because TENGLI is dedicated to creating templates that are used in extracting information from documents and Khusial is dedicated to processing web 
Khusial in view of TENGLI teaches the following:
the template document comprising information to determine the name portion of each name-value pair of the plurality (See TENGLI: [0217] In such cases, the contextual filter may help to detect the correct candidate. An example of such a filter is a Name-Value Pair (NVP) filter. A NVP may occur either as a table or in free text. The table-based NVPs either have names in one column and values in the other ("column major headers"), or have table headers as names and elements in the table as values ("row major headers"). Text-based NVPs have names and values as free text often separated by `:` with names being bold occasionally.); 
retrieving, by the computing device, the correlation value from the received data document (See Khusial: [0099], the configuration code provides a correlation between which application to execute and how to build the response.); 
making a determination, by the computing device, whether the template document containing the correlation value is available in the computing device's local storage (See TENGLI: [0258]-[0259], determining whether a new template should be generated for a particular cluster associated with a grouping of matching documents created in step 2130, a new template is generated for a cluster only if there is a high degree of correlation in the XPath location of records in documents of the cluster. In this 
selecting, by the computing device, one of retrieving the template document from the local storage and requesting the template document from a remote storage location based on the determination (See TENGLI: [0247], employing trie-based lookup, the content from all DOM nodes in all the documents being searched is loaded into a trie data structure, such as a Patricia trie data structure.); and 
generating, by the computing device, the original document using the data document and the template document (See TENGLI: [0149], the generalized template 806 that results from generalizing the initial template 802 to match the DOM 804).

As per claim 32, Khusial in view of TENGLI teaches the method of claim 31, further comprising: displaying, on a display of the computing device, at least a portion of a web page using the generated original document (See TENGLI: [0012] and [0100], the display order of those documents has been determined, the search engine sends to the user that issued the search a "search results page" that presents information about the 

As per claims 33-34, the claims recite a system comprising at least one computing device, each computing device comprising a processor and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic (See Khusial: [0026]-[0027], computer program instructions may be provided to a processor of a computer to produce instructions, and the program instructions may be stored in a computer-readable memory that can direct a computer which execute via the processor of the computer) comprising the steps of the methods recited in the claims 31-32, respectively, and rejected above, under 35 U.S.C. § 103 as being unpatentable over Khusial in view of TENGLI.
Therefore, claims 33-34 are rejected along the same rationale that rejected claims 31-31, respectively. 


As per claims 35-36, the claims recite a computer readable non-transitory storage medium for tangibly storing thereon computer readable instructions that when executed cause at least one processor (See Khusial: [0026]-[0027], computer program instructions may be provided to a processor of a computer to produce instructions, and 
Therefore, claims 35-36 are rejected along the same rationale that rejected claims 31-31, respectively. 
References
6.1. The prior art made of record: 
   E. U.S. Patent Application Publication US-20070174420-A1.
   F. U.S. Patent Application Publication US-20100169311-A1.
6.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
   A. U.S. Patent Application Publication US-20070150595-A1.
   B. U.S. Patent US-9785533-B2.
   C. U.S. Patent Application Publication US-20150101057-A1.
   D. U.S. Patent Application Publication US-20010034771-A1.
Conclusion
7.1. The Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 20, 2021